Case: 20-1351    Document: 33    Page: 1    Filed: 11/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   IN RE: DANIEL JOSEPH DEVLIN, IV, KEVIN P.
                     EATON,
                    Appellants
              ______________________

                        2020-1351
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 15/078,167.
                   ______________________

                Decided: November 3, 2020
                 ______________________

    CASEY GRIFFITH, Griffith Barbee PLLC, Dallas, TX, for
 appellants.

    SARAH E. CRAVEN, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for appellee
 Andrei Iancu. Also represented by MARY L. KELLY,
 THOMAS W. KRAUSE, AMY J. NELSON, FARHEENA YASMEEN
 RASHEED.
                 ______________________

  Before MOORE, O’MALLEY, and TARANTO, Circuit Judges.
 MOORE, Circuit Judge.
     Daniel Joseph Devlin, IV, and Kevin P. Eaton (collec-
 tively, Devlin) appeal from a decision of the Patent Trial
Case: 20-1351    Document: 33     Page: 2    Filed: 11/03/2020




 2                                              IN RE: DEVLIN




 and Appeal Board affirming an examiner’s rejection of
 claims 1–4 of U.S. Patent Application No. 15/078,167. For
 the reasons discussed below, we affirm.
                        BACKGROUND
     The ’167 application claims a method of treating psori-
 asis by administering a multiple-vitamin supplement com-
 position that is “essentially free of anti-oxidants.”
 Representative claim 1 of the ’167 application recites:
     A method of treating psoriasis by administering to
     a person a vitamin supplement composition com-
     prising at least about 25 micrograms to about 2,200
     micrograms of folic acid, at least about 25 mi-
     crograms to about 2,500 micrograms of vitamin
     B12, and at least about 0.5 milligrams to about 20
     milligrams of vitamin B6, wherein said composi-
     tion is essentially free of anti-oxidants.
     The examiner rejected claims 1–4 of the ’167 applica-
 tion as obvious over Serfontein (EP 0 595 005). 1 The exam-
 iner found that, while Serfontein discloses compositions
 that “optionally” or “preferably” include antioxidants,
 Serfontein also explicitly teaches examples of compositions
 comprising vitamin B6, vitamin B12, and folate without
 any antioxidants. J.A. 340–41. The examiner therefore
 found that Serfontein teaches the “essentially free of anti-
 oxidants” limitation and determined that it would have


     1  The examiner also rejected claims 1–4 over Herbert
 (U.S. Patent No. 5,932,624), Serfontein, Popp (U.S. Pre-
 grant Publication No. 2002/0132800), and Meredith (U.S.
 Patent No. 7,115,286); and claims 1 and 2 over Allen (U.S.
 Patent No. 5,563,126), Serfontein, Popp, and Meredith.
 The Board affirmed those rejections. Because we affirm
 the Board’s holding that claims 1–4 would have been obvi-
 ous over Serfontein alone, we do not reach the Board’s af-
 firmance of the remaining rejections.
Case: 20-1351     Document: 33     Page: 3    Filed: 11/03/2020




 IN RE: DEVLIN                                               3



 been obvious to treat psoriatic patients with the claimed
 composition based on Serfontein. Devlin appealed to the
 Board, which adopted the examiner’s fact findings and af-
 firmed the examiner’s rejections. Devlin appeals. We have
 jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     We review the Board’s factual determinations for sub-
 stantial evidence and its legal determinations de novo. In
 re Van Os, 844 F.3d 1359, 1360 (Fed. Cir. 2017). Obvious-
 ness is a legal determination based on subsidiary fact find-
 ings such as the scope and content of the prior art and
 whether a reference teaches away from a claimed combina-
 tion. Arctic Cat Inc. v. Bombardier Recreational Prods.
 Inc., 876 F.3d 1350, 1358–60 (Fed. Cir. 2017).
      Devlin argues that substantial evidence does not sup-
 port the Board’s finding that Serfontein teaches the “essen-
 tially free of anti-oxidants” limitation. We do not agree.
 What the prior art discloses is a question of fact which we
 review for substantial evidence. In re Urbanski, 809 F.3d
1237, 1241 (Fed. Cir. 2016). The Board found that claim 1
 of Serfontein, which claims a composition comprising vita-
 min B6, vitamin B12, and folic acid without antioxidants,
 discloses an antioxidant-free composition. J.A. 5, 9, 11–12.
 Devlin does not dispute that this claim recites the same
 components as claim 1 of the ’167 application. Devlin ar-
 gues, however, that because claim 1 of Serfontein does not
 mention antioxidants it nonetheless teaches a composition
 which includes antioxidants because Serfontein’s Exam-
 ples 4 and 8 contain pyridoxal, a form of vitamin B6, which
 Serfontein states has “antioxidant (anti-free radical) activ-
 ity” and “serves a variety of purposes . . . including that of
 an anti-oxidant.” This contention is unavailing.
     First, because Devlin’s claim 1 requires vitamin B6 and
 also requires the composition be “essentially free of anti-
 oxidants,” vitamin B6 present in the claimed amount can-
 not itself be an antioxidant precluded by the claim. Second,
Case: 20-1351     Document: 33      Page: 4    Filed: 11/03/2020




 4                                                IN RE: DEVLIN




 in response to an examiner’s indefiniteness rejection,
 Devlin argued that, even if Serfontein and other references
 establish that vitamin B12, vitamin B6, and folic acid are
 called or generally considered antioxidants, “[i]t is quite
 clear that as used in [Devlin’s] claims, folic acid, vitamin
 B12 and vitamin B6 are not anti-oxidants.” J.A. 64–65,
 100–01 (emphasis added); see also J.A. 101 n.2 (Devlin ar-
 guing that “folic acid, vitamin B12 and vitamin B6 are not
 considered to be anti-oxidants.”). The examiner withdrew
 the indefiniteness rejection, explaining he would “con-
 stru[e] the claims as including folic acid, vitamin B6, and
 vitamin B12 in the amounts claimed but that those
 amounts are within the scope of ‘essentially free of anti-
 oxidants.’” J.A. 110. Devlin’s arguments that vitamin B6
 is not an antioxidant “inform the meaning of the claim lan-
 guage by demonstrating how [he] understood the inven-
 tion.” Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed.
 Cir. 2005). Therefore, Serfontein’s statements characteriz-
 ing pyridoxal (vitamin B6) as having “anti-oxidant [] activ-
 ity” or that it “serves . . . [as] an anti-oxidant” do not make
 pyridoxal an antioxidant within the meaning of Devlin’s
 claim term “essentially free of anti-oxidants.” We conclude
 that the Board’s fact findings regarding what Serfontein
 discloses are supported by substantial evidence.
     Devlin also argues that substantial evidence does not
 support the Board’s finding that Serfontein does not teach
 away from antioxidant-free compositions because Serfon-
 tein “preferably” includes antioxidants in the disclosed
 compositions and discloses increased efficacy with antioxi-
 dants. But Serfontein’s “preferred” or “optional” inclusion
 of antioxidants is an alternative teaching, not a require-
 ment to include antioxidants. Accordingly, we hold sub-
 stantial evidence supports the Board’s finding that
 Serfontein discloses a composition “essentially free of anti-
 oxidants.”
Case: 20-1351    Document: 33     Page: 5   Filed: 11/03/2020




 IN RE: DEVLIN                                            5



                        CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive. Because substantial evi-
 dence supports the Board’s findings underlying its obvious-
 ness determination for the Serfontein rejection, we affirm.
 We do not reach the Board’s affirmance of the examiner’s
 other rejections.
                       AFFIRMED